﻿230.	The Secretary-General has once again awakened the international community to what he correctly characterizes as  the partial paralysis of the United Nations as the guardian of, international peace and security . Indeed, the world Organization has been restricted in its efforts to defuse wars in Africa, Asia and the Americas.
231.	The agenda before us tells a familiar story, the story of the institutional limitations of the United Nations, for it is replete with perennial political issues defying quick resolution. Yet once again these issues will be thoroughly debated. Many resolutions will be adopted, some, as the Secretary-General ruefully observes,  requesting reports which form the basis for new resolutions , others to be filed away, to be remembered and quoted at the next session. Whilst recurring resolutions, unimplemented and unimplementable, may provide sufficient justification for our annual pilgrimage to New York and for keeping the Secretariat in business, repeated failure to and solutions to international problems has only exacerbated our sense of insecurity and fear, hopelessness and desperation. We congratulate the Secretary-General for raising high the Charter of the United Nations as a beacon to guide our international relations, and for seeking from all Governments a recommitment to its purposes and principles. My country will not be found wanting in this regard. We thank the Secretary-General also for the practical interest he has displayed in his search for peace and security in our world.
232.	Coming as I do from southern Africa, a region that has suffered and continues to bleed for the liberation and freedom of its oppressed people, I delight in the knowledge that the Secretary-General's visit to the region has, in his own words, brought home to him vividly the human tragedy of the situation and the urgency required to resolve it. In his words,  we have never before been so close to finality on the modalities of implementing [Security Council] resolution 435 (1978) .s He reached this conclusion after SWAPO, often maligned as dissident and recalcitrant, had declared its support for the recommendations on the composition of UNTAG and pledged its readiness to accept without conditions either of the two electoral systems set out in the Western constitutional proposals. By contrast—and characteristic of South Africa's consistently obstructionist attitude throughout the history of Namibia's struggle for independence—no definitive reply concerning the accepted electoral system has been received from South Africa. The South African Administrator-General in Namibia will hold his cards close to his chest until after the date for the implementation of Security Council resolution 435 (1978) has been agreed on.
233.	As if this dissonance were not blight enough on the hopes for the long-delayed implementation of resolution 435 (1978), the South African authorities are continuing to insist on the withdrawal of Cuban forces from Angola as a precondition for the peaceful solution of the Namibian problem. The international community has unequivocally pronounced its opposition to the introduction of the concept of linkage. Even the facade of unity displayed by the contact group in defence of that linkage has cracked under the heat of the political opprobrium it has generated. The linkage of the independence of Namibia with the withdrawal of Cuban forces from Angola has been declared illogical and irrelevant to the issue of Namibian independence by virtually all parties concerned. Its originators, the United States of America and South Africa, should therefore be persuaded to abandon it and thus to allow the resumption of the process leading to the political independence of Namibia.
234.	On the economic front, the Thirion report, preparedly a South-African-appointed commission, reveals that Namibia has suffered serious decline in the past few 
years and is in economic danger as the result of existing policies. The country's outstanding debt is equal to 130 per cent of its national income and is likely to rise even more. Although some of this can be blamed on the recession that has afflicted the world economy and some on the devastating drought engulfing southern Africa, more blame should fall on the South African apartheid constitution, which divides government in Namibia into three tiers, the second of which consists of 11 authorities set up to administer the affairs of the different ethnic groups. The report notes that the system has led to a remarkable multiplicity of Government departments for one of the most sparsely populated countries. There are 11 departments of education, 11 of health, 11 of pensions, and so on, for a population of just over 1 million—so that Namibians cynically refer to the system as  one man, one Government .
235.	The longer the delay in the granting of independence to Namibia, the greater will be the ruin of the Territory's human and material resources.
236.	We pay a tribute to the Secretary-General for the faithful observance of the terms of his mandate and his rejection of the contrived linkage. We urge him to continue to seek South Africa's co-operation in order to expedite the implementation of resolution 435 (1978). We urge the members of the contact group to help the United States and South Africa to extricate themselves from the impedimental and obstructionist position in which they have become embroiled.
237.	On 2 November the people of South Africa—or die volk, as they are commonly known in their native
Afrikaans—go to the polls to decide on a new constitution. The Constitution Bill, which has been the subject of discussion at political rallies, horse races and braaivleis parties for the better part of two years, was approved by the white minority Parliament in mid-September. The constitution provides for a tricameral parliament by giving Coloureds and Indians, some 5 million persons, a limited role in the white Government of the country, whilst it excludes the African majority in the so-called dispensation. One of the objectives of the proposed arrangement is to break the ever-growing solidarity of the oppressed black peoples in their struggle for the restoration of their human rights and dignity in their own country.
238.	The measure is seen and opposed by the Conservative Party of South Africa as an erosion of white
and domination; it is opposed by the Progressive Federal Party on the grounds that it continues to exclude black South Africans from power-sharing; and it is opposed by the black South Africans themselves because it denies them their basic rights and their role as citizens. The new arrangements will thus fan ethnic animosities, exacerbate tribal divisions and set back the peaceful evolution of concerted non-white opposition to racism.
239.	In the meantime, opposition to apartheid in South Africa continues to manifest itself in various acts of sabotage and bomb attacks against offices, court buildings, police stations and bridges. Recent events, such as the Pretoria bomb attack and pronouncements by the leadership of the liberation movements, indicate a progressively deteriorating situation. Theologians of different races openly risk their liberty and security by proclaiming Christian witness of the oneness of humanity—and here I refer to personalities such as Bishop Tutu, Dr. Boesak and Dr. Naude.
240.	Official reaction to these acts of sabotage has been the mobilization of the State apparatus for the confiscation of travel documents, house arrests, detentions which have often resulted in mysterious deaths in custody, and death sentences in defiance of international pleas for clemency. Neighbouring States Lave been accused of harbouring freedom fighters, providing sanctuary for what are referred to as criminal fugitives and permitting in their countries the establishment of bases from which attacks are mounted against South Africa.
241.	Assurances by neighbouring States that their territories will not be and are not being used for launching incursions into South Africa have been given. Notwithstanding such assurances, South Africa has chosen aggression as one of its foreign policy strategies in its relations with neighbouring States. We witness today various acts of aggression against the Kingdom of Lesotho, whether by direct commando raids or by way of aiding and abetting the activities of the insurgent Lesotho Liberation Army, the harassment of Lesotho nationals at border crossings, the impounding of goods consigned to Lesotho. Those are acts of economic and political sabotage. Lesotho is not alone in this, for the repeated military raids into Mozambique and Angola and, what is more, the permanent occupation of southern Angola by the South African Army, support by South Africa for dissidents in those countries and in Zimbabwe, the sabotaging of costly infrastructure, fuel tanks, aeroplanes, railways and locomotives, the curtailment of trade agreements, and so on, all confirm the fact of South Africa's policy of economic and political destabilization in the region. We look to the United Nations and particularly to the Western Powers to express the same indignation and the same moral outrage about the situation in southern Africa as they do about the situations in Afghanistan and Kampuchea.
242.	The problems of the Republic of Chad in central Africa are not new. Chad has been the scene of political turmoil and civil strife spanning two decades. Solutions and resolutions to halt the conflict have had only a temporary effect, and interim arrangements pending the election of a Government have not held for very long. Towns have been razed and whatever infrastructure there might have been largely destroyed. N'Djamena, the capital, bears bullet scars as evidence of the battles that have raged there in the past and is a sad reminder of what may yet happen again, for it is clear that, with outside Powers ranged behind one or another of the different Chad parties, military victories will continue to be transient phenomena and peace will remain an elusive objective.
243.	Incentives should be offered to the various political groups to create a viable peace, not to carry on an unwinnable war. To assist Chad, the international community should call for a cease-fire and the withdrawal of foreign forces and should stop the shipment of arms to the warring parties. Simultaneously, the political groups in Chad should be given moral, political, and economic encouragement to negotiate a settlement and a Government that can develop the country in the interests of all.
244.	The question of Western Sahara continues to occupy a sensitive place in the politics of Africa. In his message to the General Assembly, the current Chairman of the OAU, the head of State of Socialist Ethiopia, gave an account of his efforts in search of a solution to a problem which threatens the unity of the continental organization. Botswana supports those efforts without reservation and urges the parties concerned to implement without further delay the decision of the Assembly of Heads of State and Government of the Organization of African Unity, taken at its eighteenth session, at Nairobi in 1981, to allow the people of Western Sahara to settle the conflict through a referendum. 

245.	The situation in the Middle East continues to exercise our minds. An end to the homelessness, pain and suffering of the Palestinian people remains a pious objective. Israel has not complied with any General Assembly or Security Council resolution calling for its withdrawal from all occupied Arab territories, including Jerusalem. Yet, the same Israel often speaks of peace and security while its policies and practices in the occupied territories, particularly the establishment of settlements, are directly contributing to the absence of peace in the region. The General Assembly should continue to maintain undiluted the guidelines for the international effort to resolve the problem.
246.	The Iran-Iraq conflict has been going on for about three years now. Whatever they were, the reasons that prompted the war in the first instance seem now to have lost their relevance and validity, and to those far away from the scene the continued fighting appears to be the result of the force of habit acquired over the past three years and disagreement about the terms of the cease-fire and the level of reparations to be paid.
247.	The war, which has already taken a heavy toll of human lives and material resources, is likely to escalate with the rumoured recent acquisition of new sophisticated weaponry by Iraq, precipitating the threat of retaliatory action by Iran. Such action would adversely affect the national interests of other States and should therefore be avoided.
248.	The international community should urge the two countries to end this destructive war, engage in negotiations leading to the peaceful settlement of their differences and accept mediation by disinterested parties.
249.	Afghanistan and Kampuchea continue to suffer occupation by foreign forces. We urge their withdrawal so that the peoples of these two countries may exercise their right to self-determination. We continue to support the reconvening of the International Conference on Kampuchea.
250.	My country, like many others, has conveyed to the President, the Government and the people of the Republic of Korea Ks condolences on the double tragedy of the shooting down of the Korean commercial airliner and the more recent bomb attack in Rangoon, which again resulted in loss of life, including that of four cabinet ministers. It is all the more tragic in that in both cases the killing was intentional, not accidental, and was carried out against unsuspecting civilians in peace-time.
251.	The grievous experience of the Republic of Korea is a sad commentary on the ideological polarization of the people of Korea and the divided state of their country. Korean leaders from both the North and the South share the dream of a united fatherland. Their national political postures on the modalities of realizing that dream are poles apart and seemingly irreconcilable. The basic problem is that the Koreans at e caught up in the ideological rivalry of the super-Powers. The procedural problems encountered in the current Geneva talks resemble those experienced in the Korean North-South dialogue. Proposals by one side are spurned by the other without dialogue or negotiation. The consistent position of my country is that the solution of the Korean question is the direct concern of the Koreans themselves. We believe that for meaningful discussions to be held, preconditions likely to wreck the convening of the meeting must be avoided and proposals submitted by either side must be examined and discussed before they can be discarded.
252.	Korean leaders share the dream of a united fatherland. It should not be the United Nations itself or any of its Member States that should be seen to discourage the attainment of that objective by any means.
253.	Also of concern to us is the increasing number of centers of conflict in Central America. We join the people of the region in their call for an end to the bloody conflicts bedevilling El Salvador, Guatemala and Nicaragua and for peaceful solutions to their problems. Here again external interference in their internal affairs for the sake of spreading or protecting spheres of influence can only serve to escalate their conflict and deny the people of those countries their right not only to self-determination but also to economic and political autonomy.
254.	The year 1983 seems to mark a turning-point in the world economy with the first signs of an economic recovery from the long-drawn-out recession, particularly in the United States. However, we must ask whether this upturn will be strong enough to pull the developing countries out of their deep economic slump.
255.	Many of the developing countries—particularly those whose well-being is predominantly dependent on their export earnings from primary commodities—have suffered seriously from the prolonged world recession. The precipitous decline in their primary export earnings has resulted in a sharp reduction in their capacity to import and has compounded the growing difficulties in their external debt repayments, as well as their access to additional international financial flows. In such circumstances, many of our countries have been compelled to take very painful adjustment measures, and in most cases the costs of such measures have been very heavy indeed.
256.	The magnitude of the external debt burden of developing countries has reached alarming proportions. The total medium-term and long-term external debt, excluding that of the oil-producing developing countries, has quadrupled in the last 10 years, rising from $125 billion in 1973 to nearly $500 billion in 1983.
257.	The presence of such a mammoth debt burden underlines the close and often fragile interdependence of all nations. It poses a serious threat to the lifeline of the developing nations. Moreover, the proportion of official development assistance in the net inflow of foreign capital to developing countries has been substantially curtailed in recent years, while the share of private commercial finance has risen sharply. This trend, combined with the extraordinarily high interest rates, has exacerbated the debt-service problems of the developing countries. I believe that we must address ourselves to this debt crisis with more than the short-term wisdom shown so far.
258.	The implementation of the Substantial New Programme of Action for the 1980s for the Least Developed Countries  adopted at the United Nations Conference on the Least Developed Countries, must be speeded up, giving top priority to the question of debt relief to developing countries.
259.	I strongly urge concerted international action and co-operation on this grave issue. In this regard the role of multilateral institutions such as IMF and the World Bank is critical. These institutions should consider additional alternative proposals in reviewing the conditions that usually accompany credit packages to developing countries. Very often the deflationary conditionality conventionally imposed by these institutions have forced the developing countries to curtail productive programmes, while failing to engender greater use of their human resources to become self-sustaining.
260.	I also appeal to the world community at large to augment the How of official development assistance to 
those low-income developing countries which have no access to world financial markets.
261.	I am convinced that, without this concerted action at the international level, no degree of recovery in the Western world will end the deepening economic crisis in the developing countries.
262.	It is now nearly seven years since the Integrated Programme for Commodities was adopted under the auspices of UNCTAD. It is disappointing to note the slow progress made on this important programme, in spite of innumerable meetings and conferences. The Integrated Programme should be put into effect rapidly, now that the Common Fund has been established.
263.	The need for such action is all the more pressing in light of the virtual collapse of the export earnings of many primary producing developing countries. We should also consider implementing an emergency programme to supplement the existing export earnings stabilization schemes available through IMF system.
264.	All our efforts towards greater trade, with commodity price stabilization, will be futile if the growing protectionist attitude of industrialized nations towards imports from developing countries continues. Unless the various tariff and non-tariff barriers are reduced, the prospects for the sustained development of most developing countries will remain highly unsatisfactory. In the process of developing more rapidly, these countries import each year capital goods, intermediate goods and even consumer goods from the industrialized countries, but these imports will be sustainable only if the developing countries can earn more foreign exchange than they can earn by exporting primary products alone. The expansion of world trade along lines of comparative advantage, which is essential to the continued development of both groups of nations, requires that developing countries be allowed to export manufactured products to the industrialized countries whenever they can produce such goods at lower real costs. If this is not allowed, neither aid nor lending to developing countries will be sufficient to achieve satisfactory growth, and both groups of nations will be worse off than they need be.
265.	We must all learn our lessons from the prolonged global recession and its aftermath. We must develop international economic relations on a new basis to prevent the world economy from repeating its past and to enable all its participants to create a different future.












